PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,184,440
Issued: November 23, 2021
Application No. 15/622,478
Filed: 14 Jun 2017
For: AUTONOMOUS SCALABLE AGENT THAT IMPROVES PERFORMANCE OF NETWORK DEVICE SYSTEMS
: DECISION ON APPLICATION FOR
: PATENT TERM ADJUSTMENT
:
:	
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed January 28, 2022, requesting that the patent term adjustment be corrected from 32 days to 121 days.

The application for patent term adjustment is hereby GRANTED.

The Office has re-determined the PTA to be 121 days.

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO and Patentee Calculation:	234 + 42 + 0 – 0 – 155 = 121

Conclusion

Patentee is entitled to PTA of 121 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 234 + 42 + 0 – 0 – 155 = 121 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 121 days.

Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136.  After the expiration of the period, the Office will sua sponte issue a certificate of correction.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,184,440
		DATED            :  November 23, 2021
		INVENTOR(S) :  Fallon, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 32 days

      Delete the phrase “by 32 days” and insert – by 121 days--